         

Exhibit 10
AMENDMENT NO. 2 TO
TESORO CORPORATION
2006 LONG-TERM INCENTIVE PLAN
     WHEREAS, the Board of Directors (the “Board”) of Tesoro Corporation has
previously acted to adopt the Tesoro Corporation 2006 Long-Term Incentive Plan
(the “Plan”);
     WHEREAS, the Plan, as adopted, provides that the Compensation Committee of
the Board (the “Committee”) may, at any time and from time to time, alter, amend
or modify the Plan, subject to the provisions of Section 12.1 thereof;
     WHEREAS, the Committee wishes to amend the Plan to increase (i) the
aggregate number of shares of Stock reserved for issuance pursuant to the Plan
to 6,000,000; (ii) the aggregate number of shares of Stock with respect to which
Full Value Awards may be granted to 2,750,000; and (iii) the aggregate number of
shares of Stock with respect to which Options may be granted to 5,250,000;
     WHEREAS, the Committee wishes to amend the Plan to limit the discretion to
accelerate the time in which an Award may be exercised to certain specified
events;
     WHEREAS, the Committee wishes to amend the Plan to the extent necessary to
comply with Section 409A of the Internal Revenue Code of 1986, as amended; and
     WHEREAS, in all other respects, the provisions of the Plan shall remain as
originally adopted by the Board and approved by the shareholders of Tesoro
Corporation at its Annual Meeting of Shareholders on May 3, 2006, as
subsequently amended by Amendment No. 1 to the Plan;
     NOW, THEREFORE, BE IT RESOLVED THAT the Committee does hereby amend the
Plan as follows, with this Amendment No. 2 to be effective as of the date on
which it was approved by the holders of at least a majority of the outstanding
shares of voting stock of Tesoro Corporation:
     (a) Section 4.2 of the Plan is hereby amended to read, in its entirety, as
follows:
     “4.2 Dedicated Shares; Maximum Awards. The aggregate maximum number of
shares of Stock reserved for issuance under the Plan is 6,000,000 shares of
Stock. The aggregate number of shares of Stock with respect to which Full Value
Awards may be granted under the Plan is 2,750,000. The aggregate number of
shares of Stock with respect to which Options may be granted under the Plan is
5,250,000. The maximum number of shares of Stock with respect to which Options
may be granted to an Employee during a Fiscal Year is 562,500. The maximum
number of shares of Stock with respect to which any Full Value Award may be
granted to an Employee during a Fiscal Year may not

-1-



--------------------------------------------------------------------------------



 



exceed 187,500. Each of the foregoing numerical limits stated in this
Section 4.2 shall be subject to adjustment in accordance with the provisions of
Section 4.5. The number of shares of Stock stated in this Section 4.2 shall also
be increased by such number of shares of Stock as become subject to substitute
Awards granted pursuant to Article X; provided, however, that such increase
shall be conditioned upon the approval of the stockholders of the Company to the
extent stockholder approval is required by law or applicable stock exchange
rules. If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will count against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan. If Shares are tendered in payment of an Option Price of
an Option, such shares of Stock will not be added to the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan. To
the extent that any outstanding Award is forfeited or cancelled for any reason,
the shares of Stock allocable to such portion of the Award may again be subject
to an Award granted under the Plan.”
     (b) The final paragraph of Section 5.6 of the Plan is hereby amended to
read as follows:
     “However, the Committee in its discretion, may change the terms of exercise
so that any Option may be exercised so long as it is valid and outstanding from
time to time in part or as a whole in such manner and subject to such conditions
as the Committee may set. In addition, the Committee, in its discretion, may
accelerate the time in which any outstanding Option may be exercised; provided,
however, that the Committee’s discretion to accelerate the time in which any
outstanding Option may be exercised shall, except as provided in Section 4.5
hereof, be limited to a Holder’s death, Disability, Retirement or, in the case
of a Holder who is not an officer of the Company subject to the reporting
requirements of Section 16 of the Exchange Act, involuntary termination of
employment as the result of a reduction in force program approved by the Board.
However, in no event shall any Option be exercisable on or after the tenth
anniversary of the date of the grant of the Option.”
     (c) Section 6.3 of the Plan is hereby amended to read, in its entirety, as
follows:
     “6.3 Award Vesting. Unless otherwise provided by the Committee, Restricted
Stock Awards shall vest ratably over a minimum of three years. The Committee
shall have the discretion to accelerate the vesting of a Restricted Stock Award
only in the event of a Holder’s death, Disability, Retirement or, in the case of
a Holder who is not an officer of the Company subject to the reporting
requirements of Section 16 of the Exchange Act, involuntary termination of
employment as the result of a reduction in force program approved by the Board.”

-2-



--------------------------------------------------------------------------------



 



     (d) Section 7.3 of the Plan is hereby amended to read, in its entirety, as
follows:
     “7.3 Award Vesting. Unless otherwise provided by the Committee, Deferred
Stock Unit Awards shall vest ratably over a minimum of three years. The
Committee shall have the discretion to accelerate the vesting of a Deferred
Stock Unit Award only in the event of a Holder’s death, Disability, Retirement
or, in the case of a Holder who is not an officer of the Company subject to the
reporting requirements of Section 16 of the Exchange Act, involuntary
termination of employment as the result of a reduction in force program approved
by the Board.”
     (e) Section 8.3 of the Plan is hereby amended to read, in its entirety, as
follows:
     “8.3 Award Vesting. Unless otherwise provided by the Committee, Performance
Stock Awards and Performance Unit Awards shall vest ratably over a minimum of
three years. The Committee shall have the discretion to accelerate the vesting
of a Performance Stock Award or a Performance Unit Award only in the event of a
Holder’s death, Disability, Retirement or, in the case of a Holder who is not an
officer of the Company subject to the reporting requirements of Section 16 of
the Exchange Act, involuntary termination of employment as the result of a
reduction in force program approved by the Board.”
     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising Amendment No. 2 to Tesoro Corporation 2006
Long-Term Incentive Plan, the Compensation Committee of the Board of Directors
of Tesoro Corporation has caused these presents to be duly executed in its name
and behalf by its Chairman, thereunto duly authorized this 5th day of June,
2008.

            COMPENSATION COMMITTEE OF
BOARD OF DIRECTORS OF
TESORO CORPORATION
      By:           William J. Johnson, Chairman             

-3-